 192DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By laying off or discharging Richard W. Johnson on October 22, 1963, theRespondent has not discriminated with reference to his tenure of employment inviolation of Section 8(a)(3) and(1) of the Act.RECOMMENDED ORDERIn view of myfindings offact,and conclusionsof law,I recommend that anorder be entereddismissing the complaint.United Brotherhood of Carpenters and Joiners of America,AFL-CIO,Local 213andMechanical Specialty,Inc.Case No.23-CD-75.August 4, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of theAct followinga charge filed by Mechanical Specialty,Inc., hereincalled the Em-ployer, alleging that United Brotherhood of Carpenters and Joinersof America,AFL-CIO,Local 213,herein called the Carpenters, hadviolated Section 8(b) (4) (D)of the Act by engaging in conduct toforce or require the Employer to assign certain disputed work to em-ployees represented by the Carpenters rather than to employees repre-sented by Local 18, International Hod Carriers,Building and CommonLaborers Union of America,AFL-CIO,herein called the Laborers.A hearingwas held before Hearing Officer Paul L. Harper on May 12and 13, 1964.All parties appeared at the hearing and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.The rulings of theHearing Officer made at the hearing are free from prejudicial errorand are hereby affirmed.Thereafter,briefs were filed by the Em-ployer and the Carpenters which have been duly considered.Pursuant to the provisions of Section 3(b) of the Act,the Boardhas delegated its powers in connection with this case to a three-memberpanel[Members Leedom,Fanning,and Brown].Upon the entire record in this proceeding,the Board makes the fol-lowing findings :1.The business of the EmployerMechanical Specialty, Inc., a Texas corporation with its principalplace of business in Houston, Texas, is engaged in the installation oflaboratory fixtures and. equipment in hospitals, schools, and relatedinstitutions.During the year 1963, the Employer received revenuein excessof $50,000 for services it performed outside theState of Texasand received goods from outside the State valued inexcessof $1 mil-lion.The parties agree, and we find, that the Employeris engaged in148 NLRB No. 23. UNITED BROTHERHOOD OF CARPENTERS, LOCAL 213193commerce within the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act to assert jurisdictionherein.2.The labor organizations involvedThe Carpenters and the Laborersare labororganizations within themeaning ofSection 2 (5) of the Act.3.The work in dispute ; background factsThe disputed work which gave rise to this proceeding, concerns theunloading and positioning of laboratory equipment at the St. Joseph'sHospital addition construction project in Houston, Texas.The Em-ployer assigned this work to employees classified as laborers who arerepresented by the Laborers; the Carpenters maintain that employeesclassified as carpenters are entitled to the work.The installation ofthe laboratory equipment is performed by carpenters employed by theEmployer and this work is not in dispute.The Employeralso em-ploys plumbers and electricians.As a specialty contractor engaged exclusively in the installation oflaboratory equipment, which consists of floor and wall cabinets, sinks,reagentracks, fume hood superstructures, exhaust blowers, and elec-trical service fixtures, the Employer obtains subcontracts from manu-facturersof these products or from general contractors in the construc-tion industry.The laboratory equipment, wrapped in blankets orcrated in pasteboard or wooden containers, is delivered to the Em-ployer at the jobsite by truck vans.To unload the equipment the Em-ployer employs from 5 to 10 laborers.They use a pocketknife orcrowbar to uncrate the goods and then move the equipment, some-times with the use of dollies, to the room where the goods are to beinstalled.If the particular room is not ready, the goods are placedin anotherarea at the jobsite until such room is available, at whichtime thelaborersmove the equipment into that room.After the ma-terialshave been placed or positioned in the room, the carpenters in-stall the equipment to the floor and walls of the room, and the plumbersand electriciansthen hook up the fittings on the installed fixtures to theroom's appropriate outlets.Although the Employer has no collective-bargaining agreementwith any union, its laborers and carpenters are members of the Labor-ers andCarpenters, respectively.The laborers are paid at a lowerhourly wage rate than the carpenters, which rates conform to thoseestablished by collective bargaining in the Houston area.'The recordshows that the current collective-bargaining agreement between theIThe Employer's bid for the St. Joseph'sHospital job contemplated the use of laborersfor the disputed work766-577-65-vol 148-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborers and the Houston Chapter, Associated General Contractorsof America, Inc., covers work which includes the conveying of mate-rials from ,a storage place to where mechanics are to use the materials.The existing agreement between the Carpenters and the HoustonChapter, AGC, does not contain any similar provision and the recordfurther shows that the Carpenters, during recent negotiations withthe AGC, failed to obtain a provision covering the disputed workherein.The Carpenters concedes that in April 1964, while the Employerwas engaged on, the St. Joseph's Hospital project, it induced theEmployer's employees to engage in a work stoppage and threatenedthe Employer with a strike, an object thereof being to force or requirethe Employer to assign the unloading and positioning of laboratoryequipment to employees who are members of the Carpenters,ratherthan to laborers to whom the Employer had assigned the disputedwork.Thereafter, the Employer filed the instant charge.Applicabilityof the StatuteThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8(b) (4) (D) of the Act.The RegionalDirector was satisfied upon the basis of such investigation that therewas reasonable cause to believe that a violation had been committedand directed that a hearing be held in accordance with Section 10 (k)of the Act.On the basis of the entire record, including the Carpen-ters' inducement of the Employer's employees to strike and ' its threatof a strikeagainst theEmployer unless the disputedworkwas assignedto its members,we find that there is reasonable cause to believe thata violation of the Act has occurred and that the dispute is properlybefore the Board for determination.Merits ofthe DisputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to variousrelevant factors and the Board has held that its determination injurisdictional dispute cases is an act of judgment based upon common-sense and experience in balancing such factors.'Certain of the usual factors consideredby theBoard in these cases,such as certifications,contracts,and skills,provide little,if any, basisfor determining the instant dispute.For neither the Carpenters northe Laborers has been certified by the Board as the exclusive bargain-ing representative for any of the Employer's employees.Nor doeseither union have a, collective-bargaining contract with the Employer.2InternationaZ Association of Mach2nast8,Lodge No.1743, AFL-CIO(J.A. Jones con.8truction Company),135 NLRB 1402. UNITED BROTHERHOOD OF CARPENTERS, LOCAL 213195And the requisite skill to perform the unloading and positioning oflaboratory equipment is the use of "muscle" or "a strong back," pos-sessed by members of both unions. _ Other factors urged for considera-tion are :Employer and area custom:The Employer is satisfied with havingits laborersperform the disputed work and has customarily assignedthis work to such employees.The Carpenters' main claim to the dis-puted work is based upon an asserted custom in the Houston area. Itpresented evidence which shows that carpenters have performed un-loading and positioning work in connection with the installation ofvarious store fixtures, as well as some laboratory equipment, and thatthe work involved in this case is not substantially different.However,the Employer presented evidence that laborers in the area have alsoperformed this work on a variety of equipment.As noted, the collec-tive-bargaininghistory in the area between the Laborers and HoustonChapter, AGC, favors the Employer's present assignment.Efficiency and economy of operations :The record shows that equip-ment is sometimesdelivered to the jobsite before the room in which itis to be installed is ready to receive the equipment.On such occasion,the Employer's laborers are morereadily available than the carpentersto unloadand position the goods in a temporary storage area until theroom is completed.Although both carpenters and laborers are capa-ble of performingthe disputed work, it appears that the Employer'scarpentershave been reluctant to engage in the heavy lifting of equip-ment.Further,the carpenters' craft skills are not required to per-formthisdisputedwork and, as previously noted, the laborers' rate ofpay is lessthan that of the carpenters.CONCLUSIONUpon consideration of all pertinent factors in the entire record, weshall not disturb the Employer's assignment of the disputed work toits laborers.The Employer is satisfied with the results achieved by itsassignment and desires no change in its practice. Its assignment tothe laborers promotes efficiency and economy of operation.Accord-ingly, we-shall determine the existing' jurisdictional dispute by decid-ing that ,the laborers, represented by'the Laborers, rather than thecarpenters, represented by the Carpenters, are entitled to the work ofunloading and positioning of laboratory equipment. In making thisdetermination, we are awarding the work in question to employeesrepresented by the Laborers, but not to the Laborers or its members.Our present determination is limited to the particular controversywhich gave rise to this proceeding. 196DECISIONS OF NATIONAL LABOR "RELATIONS BOARDDETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and the entire record inthis proceeding, the Board makes the following determination of dis-pute, pursuant to Section 10 (k) of the Act :1.Laborers employed by Mechanical Specialty, Inc., who are repre-sented by Local 18, International Hod Carriers, Building and Com-mon Laborers Union of America, AFL-CIO, are entitled to performthe unloading and positioning of laboratory equipment for theirEmployer.2.United Brotherhood of Carpenters and Joiners of America,AFL-CIO, Local 213, is not entitled, by means proscribed by Section8 (b) (4) (D) of the Act, to force or require the Employer to assign theabove work to carpenters who are represented by the Carpenters.3.Within 10 days from the date of this Decision and Determina-tion, the Carpenters shall notify the Regional Director for Region23, in writing, whether or not it will refrain from forcing orrequiring the Employer, by means proscribed by Section 8 (b) (4)(D) of the Act, to assign the work in dispute to carpenters rather thanto laborers.Kamp Togs,Inc.andInternational Ladies' Garment Workers'Union,AFL-CIO.Case No. 14-CA-3167.August 5, 196.EDECISION AND ORDEROn May 12, 1964, Trial Examiner James F. Foley issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed a bill of exceptions and assign-ment of error to the Trial Examiner's Decision, and the GeneralCounsel filed a brief in answer.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.148 NLRB No. 21.